Conviction is for the unlawful manufacture of intoxicating liquor. Punishment, five years in the penitentiary. *Page 266 
There are no bills of exception in the record. Appellant offered no testimony whatever. The evidence for the State leaves no question of appellant's guilt. The sheriff arrested him at his residence, he being intoxicated at the time. Whisky and mash were found there. In and near the house was found a still, and a witness testified for the State that he had helped appellant make whisky.
The judgment is affirmed.
Affirmed.